Title: General Orders, 28 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Monday April 28th 1783
                            Parole
                            C. signs
                        
                        For the day tomorrow Brigr Genl Greaton
                        B. Qr M. 2d Massa. Brigade
                        The 7th Massachusetts regt gives the Guards and the 4th the fatigues tomorrow.
                        Major Sumner is appointed a member of the board whereof General Greaton is president—vice Major Fish on Court
                            martial.
                        At the Genl courtmartial of which Col. H. Jackson is president—Lieutenant Abraham Kinney of Sheldons Light
                            Dragoons was tried.
                        1st For going below our Lines on the 4th of February last without proper authority or liberty for so doing.
                        2dly For aiding assisting, conniving at and being concerned in an illicit intercourse of Traffic with the
                            Enemy on the said 4th of February in contempt and disobedience of the orders of His Excellency the Commander in cheif of
                            December 12th 1779.
                        3dly For opposing and resisting Lieutt Stewart in the exercise of his duty, exerting himself to detect and
                            prevent such illicit intercourse agreably to the above mentioned orders on the same 4th of February.
                        4thly For leaving the Cantonment of Genl Hazens regt at Pompton in contempt and disobedience of the orders of
                            Brigadier Genl Hazen of the 5th of February last.
                        The Court on consideration are of opinion that the 1st and 3d charges against Lt Kinney are supported, yet
                            they do not find his opposition to Lt Stewart was attended with an intention of encourageing the illicit Traffick. They
                            are also of opinion that the 2d & 4th Charges are not supported.
                        The Court adjudges the conduct of Lt Kinney as found supported on the 1st & 3d charges to be in
                            breach of article 5th section 18th of the Rules and Articles of war and sentence him to ask pardon of Lieutt Stewart and
                            to be repremanded in Genl orders. They acquit him of the 2d & 4th charges.
                        The Commander in cheif approves the opinion of the court.
                        Tho, it does not appear from the Trial that Mr Kinney was concerned in any illicit Traffic, yet his going
                            below the Lines and being there in company with persons of suspicious characters was highly improper—His conduct in
                            opposing Lt Stewart in the execution of his duty, and the language it appears he made use of on that occasion were
                            derogatory to the character an officer should support.
                        When Lieutenant Kinney has complied with the sentence he is to be released, from his arrest.
                    